Appeal by the defendant from a judgment in favor of the plaintiff, entered on a decision in which the facts were stipulated. The stipulated question is: “Is Thomas A. Brogan entitled to interest on the $10,000 from the 21st day of November, 1932, and if so, at what rate of interest per annum? ” While the appeal, in form, is not only from the decision, but from the entire judgment, the only question here involves interest on the principal sum of $10,000. Judgment modified on the law by striking therefrom the words “ with interest thereon at the rate of 6% per annum from the 21st day of November, 1932,” and as so modified unanimously affirmed, but without costs, pursuant to the stipulation. As the facts were stipulated, no findings were proper, and all such findings and the conclusion of law are struck out as unnecessary. The only question is one of law as to whether plaintiff was entitled to interest on the facts as stipulated. We are of opinion that section 86-d of the General Municipal Law applies to the facts of this case, *876and disagree with the conclusion reached at Special Term and hold that the plaintiff is not entitled to interest from the 21st day of November, 1932, on the balance withheld by the Comptroller on account, of the filing of the Haniford claim for damages resulting from personal injuries alleged to have been sustained by him on a road constructed by the plaintiff and during the period of construction. Appeal from decision dismissed. Present — Lazansky, P- J., Hagarty, Davis, Adel and Taylor, JJ.